DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
These claims are perhaps a translation problem with “through” an error for –to--.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the side member connected through, claims 7 and 20, if intended, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1,7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Lake.
Park has front back beam assembly 211/213 and first body coupling part shown in figure 1 just rearwardly of the bumper and bumper mounting.  A body mounting part is required, but not detailed in Park..
Lake teaches that a corresponding body mounting part 45 for coupling part 27 is mounted to a front side member 28,30 of the body.
It would have been obvious at the time of filing of applicant to provide in Park the body mounting part as taught by Lake in order to compete the assembly.
Claim 7, Park has side sills 210 and crossmember 223, all components connected.
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Lake as applied to claim 1 above, and further in view of Steinebach et al. 
It would have been obvious at the time of filing of applicant to provide in the combination above a bumper and crash box as taught by Steinebach et al. at col. 1, lines 49-50 as a known material in this art for its light weight.
Claim(s) 4,8-11,13-16,18,19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Lake, optionally Steinebach et al.  as applied to claims 1 and 2 above, and further in view of Klees, US 3,881,767.
It would have been obvious at the time of filing of applicant to provide in either combination above a body mount with bracket 42, bolt guide 52 and mounting bolt 54 as taught by Klees in order to secure the body and frame.
Claim 8, Klees has front chassis frame with second body coupling part 20 connected to an unseen mounting part, analogous to 45 of Lake in order to assemble the body and frame.
Claim 9, it is deemed an obvious expedient to render the second body coupling of greater strength in order to absorb collision forces at front with retaining the body and frame at the second coupling.
Claim 10, Klees above.
Claim 11, see Klees at 16, figure 2.
Claim 13, see Klees at center or rear coupling 16 and analogous body mounting part of Lake.
Claim 14, see Lake at 18, figure 2 and Lake above.
Claim 15, see the outer surface brackets of Park and the bush 42 or 58 of Klees.
Claim 16, see crossmember 223 of Park.
Claim 18, see center and rear chassis frames of Park, Lake or Klees with rear mounts 18 of the latter and corresponding analogous body coupling 45 of Lake.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Lake, optionally Steinebach et al.  as applied to claim 16 above, and further in view of Igarashi et al. .
 It would have been obvious at the time of filing of applicant to provide in either combination above a cross member engaging a top surface of the frame rail and a lower part engaging an under surface as taught by Igarashi et al. at 26b,27b, respectively.
Allowable Subject Matter
Claims 5,6,12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Klees et al. US 4,046,415 is cited to detail further front body mounts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS H PEDDER whose telephone number is (571)272-6667. The examiner can normally be reached 5:30-2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
DENNIS H. PEDDER
Examiner
Art Unit 3612



DHP
9/7/2022